Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated August 4, 2003 (People v Guillermo, 307 AD2d 936 [2003]), affirming a judgment of the Supreme Court, Kings County, rendered June 18, 2001.
*508Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., H. Miller, Mastro and Rivera, JJ., concur.